DETAILED ACTION

The amendment filed on August 16, 2021 has been entered.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not provide support, or sufficient or clear support, for the recitation “the at least one oil storage groove of each of the two rollers has a length more than that of the receiving groove of each of the two rollers” as now set forth in claim 16. Rather, independent claim 3 is directed to the embodiment of Figures 16-18 and/or to the embodiment of Figures 19-21, and claim 16, which ultimately depends 

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, lines 18-19, the recitation “is larger than” is vague and indefinite as to what is being set forth, particularly since there is no corresponding description in the specification (e.g., “larger” in what way?).
In claim 4, line 3, the recitation “the inner diameter … is provided with a shaft hole” is vague and indefinite as to what is being set forth, particularly since the shaft hole corresponds to the inner diameter, and it seems that “is provided with” should be changed to --defines-- or the like.

In claim 9, lines 2-3, the recitation “has a width more than that of the oil filling hole” is vague and indefinite as to what “width” of the oil filling hole is being recited, particularly since there is no corresponding description in the specification and because a round hole is not ordinarily considered to have a “width”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Thus, at this time, no limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereafter referred to a “AAPA”; see Fig. 1) in view of Official notice as evidenced by Canadian Publication 2 712 661 (hereafter referred to as “CA ‘661”).
AAPA substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a main body (e.g., 60);
a holder (e.g., 70) slidably mounted on a first side of the main body;
a guide bolt (e.g., 80) rotatably mounted on the main body and operably connected to the holder for driving and moving the holder;
two rollers (e.g., 90, 90) rotatably mounted on a second side of the main body;

two pivot shafts (e.g., Q, Q) extending through the main body and each extending through a respective one of the two rollers;
wherein:
	each of the two pivot shafts is secured to and non-rotatable relative to the main body (e.g. Q is fixed to 60);
each of the two rollers has an inner diameter provided with at least one oil storage groove;
each of the two rollers is radially provided with an oil filling hole connected to the at least one oil storage groove; and
the at least one oil storage groove of each of the two rollers is larger than the oil filling hole of each of the two rollers;
Thus, AAPA lacks the specific configuration of the lubrication structure, specifically configuration of the pivot shafts and rollers as follows:
[from claim 3] each of the two rollers has an inner diameter provided with at least one oil storage groove;
each of the two rollers is radially provided with an oil filling hole connected to the at least one oil storage groove; and
the at least one oil storage groove of each of the two rollers is larger than the oil filling hole of each of the two rollers;
as well as the subject matter of claims 4, 8-14 and 18.
However, the Examiner takes Official notice that such lubricating structures are old and well known in various mechanical arts that include a rotating component that is As evidence in support of the taking of Official notice, CA ‘661 (e.g., see Figs. 3-5) discloses an example of such a lubricating structure including:
[re claim 3] the roller (e.g., 41) has an inner diameter provided with at least one oil storage groove (e.g., 42);
the roller is radially provided with an oil filling hole (e.g., 44) connected to the at least one oil storage groove; and
the at least one oil storage groove of each of the two rollers is larger than the oil filling hole of each of the two rollers (e.g., as shown in Figs. 3-5);
[re claim 4] wherein:
the inner diameter of each of the roller is provided with a shaft hole e.g., 43);
the shaft hole of each of the two rollers is connected to the at least one oil storage groove of each of the two rollers (e.g., as shown in Figs. 3-5);
the pivot shaft (e.g., 32) extends through the shaft hole of each of the two rollers; and
the oil filling hole of each of the two rollers is connected to the shaft hole of each of the two rollers (e.g., via 42 as viewed in Figs. 3-5);
[re claim 12 (from 4)] wherein the oil filling hole of the roller is perpendicular to the shaft hole of the roller (e.g., as shown in Figs. 3-5);
[re claim 13 (from 4)] wherein the at least
one oil storage groove of the roller has a diameter more than that of the shaft hole of the roller (e.g., as shown in Figs. 3-5);
[re claim 14 (from 4)] wherein the at least one oil storage groove of the roller is connected between the oil filling hole of the roller and the shaft hole of the roller (e.g., as shown in Figs. 3-5);
[re claim 8] wherein the at least one oil storage groove of the roller has a length more than that of the oil filling hole of the roller (e.g., as shown in Figs. 3-5);
[re claim 9] wherein the at least one oil storage groove of the roller has a width more than that of the oil filling hole of the roller (e.g., as shown in Figs. 3-5);
[re claim 10] wherein the oil filling hole of each of the roller is perpendicular to the at least one oil storage groove of the roller (e.g., as shown in Figs. 3-5);
[re claim 11] wherein the oil filling hole and the at least one oil storage groove of the roller construct a T-shaped configuration (e.g., as shown in Figs. 3-5);
[re claim 18] wherein the oil filling hole of the roller extends in a direction perpendicular to an axis of the roller (e.g., as shown in Figs. 3-5).
	CA ‘661 teaches that such a roller/shaft lubrication configuration wherein the lubricant-providing structure is in the roller instead of the shaft provides various benefits including the ability to provide a solid pin which eliminates a significant stress .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Applicant’s Admitted Prior Art (hereafter referred to a “AAPA”; see Fig. 1) in view of Official notice as evidenced by Canadian Publication 2 712 661 (hereafter referred to as “CA ‘661”) as applied to claim 3 above, and further in view of Official notice as evidenced by Reese et al., pn 3,403,442, and Chiu, pn 7,934,317.
The combination, AAPA modified by the prior art, substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention but lacks the rollers having a receiving groove and the configuration thereof with the other claimed structure as follows:
[claim 15] wherein each of the two rollers has a periphery provided with a receiving groove, and the oil filling hole of each of the two rollers is connected between the receiving groove of each of the two rollers and the at least one oil storage groove of each of the two rollers;
[claim 16 (from 15)] wherein the at least one oil storage groove of each of the two rollers has a length more than that of the receiving groove of each of the two rollers;
[claim 17 (from 15)] wherein the receiving groove of each of the two rollers has a length more than that of the oil filling hole of each of the two rollers.
	However, the Examiner takes Official notice that such receiving grooves on anvil rollers such as the rollers (e.g., 90) of the AAPA are old and well known in the art and provide various well known benefits including providing a relief area in the roller to accommodate features of the workpiece or other cutting related material. As evidence in support of the taking of Official notice, Reese et al. provides an example of such rollers having a relief area (e.g., 57, see Fig. 2) that is centered, and Chiu provides an example of such rollers having a relief area that it offset. Thus, it is respectfully submitted that the issue becomes the location of the fill hole relative to the relief area. It is respectfully submitted that one having ordinary skill in the art, when faced with the question of where to place such an oil fill hole, would have considered it obvious to place the oil fill hole in the area of least diameter so as to minimize the amount of machining required as well as to keep the oil fill hole away from the main support surfaces of the roller. Therefore, it would have been obvious to one having ordinary skill in the art to provide a relief groove on the rollers of the AAPA along with the associated oil storage groove and fill hole to gain the well-known benefits including those described above.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
August 28, 2021